

115 S3672 IS: Honoring All Veterans Act
U.S. Senate
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3672IN THE SENATE OF THE UNITED STATESNovember 28, 2018Mrs. Gillibrand (for herself, Mr. Booker, Ms. Klobuchar, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish a mission statement of the Department of
			 Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Honoring All Veterans Act. 2.Mission statement of Department of Veterans Affairs (a)Required mission statementSection 301 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (d)The mission statement of the Department shall be as follows: To fulfill President Lincoln’s promise to care for those ‘who shall have borne the battle’ and for their families, caregivers, and survivors...
 (b)NotificationNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (1)publish in the Federal Register and on the internet website of the Department of Veterans Affairs a notification explaining the mission statement of the Department as specified in subsection (d) of section 301 of title 38, United States Code, as added by subsection (a) of this section; and
 (2)update each internet website of the Department of Veterans Affairs and other electronic references that use a previous mission statement.
 (c)GuidanceNot later than 30 days after the date of the enactment of the this Act, the Secretary shall develop and issue guidance to all elements of the Department regarding the mission statement of the Department as specified in subsection (d) of section 301 of title 38, United States Code, as added by subsection (a) of this section. The guidance shall include the following:
 (1)A notification explaining the mission statement. (2)Instructions and a timeline for updating all previous mission statement references at each such element.
 (3)A method to monitor and evaluate the compliance by facilities of the Department with the guidance, including a reporting mechanism for such facilities to report back to the Secretary on the progress made in updating all non-electronic mission statement references.
 (4)Any other information that the Secretary determines necessary to ensure timely compliance with the guidance.
 (d)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report containing a review and assessment of the progress of each element of the Department in complying with the guidance under subsection (c), including—
 (1)any reasons explaining why an element of the Department has failed to implement the guidance; and (2)a plan to address any such failure to implement the guidance and ensure that each element of the Department fully implements and complies with the guidance.